HAMILTON, PJ.
1197. TRUSTS & TRUSTEES — 677. Judgments & Decrees — 1002. Receivers.
Where circuit court determined all terms, conditions, and rights in trust by decree remanding case to court of Common Pleas for execution of trust, and, on second appeal from order for election of trustees annually, set aside such order and appointed persons elected as permanent trustees to carry out trust “in accordance with the findings and orders of said court of Common Pleas,” circuit court retained nothing on which appointment of receiver on cross-petition therein could be based.
(Mills & Cushing, JJ., concur.)
For reference to full opinion, see Omnibus Inde, last page, this issue.